Citation Nr: 0619909	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-27 091	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2002 for the award of special monthly compensation for the 
loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Clayte Binion III


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1968 to March 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision that granted 
special monthly compensation for loss of use of the lower 
extremities.  This award was made effective from September 
22, 2002.  The veteran appealed this effective date.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1968 to March 1969.

2.	On July 27, 2004 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in Waco, 
Texas, that the veteran died on July [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


